Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-24 are presented for examination.
   
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed and/or retrieved in the application on 04/14/2022. 


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/05/2021 and 03/02/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.


Specification
The disclosure is objected to because the disclosure need to be updated to include current status of application(s) sated in the specification page 1, paragraph 1, for example, U. S. Patent Application Serial No. 15/619,203, filed on 06/09/2017, now US Patent 10,333,810 and any other application(s) which are not listed and their current status as required.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “CONTROL DEVICE AND METHOD FOR CONTROLLING AIR CONDITIONER COMMUNICATIVELY COPULED TO MULTI USERS AND MULTI TERMINALS”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1-2, 13-15 and 23-24 is/are rejected under 35 U.S.C. 112, second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the limitation(s) “a processor configured to: receive a first personal set temperature which is a temperature set by the first user by operating the first terminal device; receive a second personal set temperature which is a temperature set by the second user by operating the second terminal device; and determine a set value of the air conditioner based on the first personal set temperature and the second personal set temperature” and/or “a processor configured to: receive, from the first terminal device, a first personal set temperature which is a temperature set by the first user; receive, from the second terminal device, a second personal set temperature which is a temperature set by the second user; and determine a set value of the air conditioner based on the first personal set temperature and the second personal set temperature” and/or “a processor configured to: set a personal set temperature according to an operation of the user on the terminal device; and transmit the set personal set temperature to a control device, wherein the control device is configured to determine a set value of an air conditioner based on the transmitted personal set temperature and a personal set temperature of a user other than the user” and/or “a processor configured to: set a personal set temperature according to an operation of the user on the terminal device; and transmit the set personal set temperature to a control device, wherein the control device is configured to determine a set value of an air conditioner based on the transmitted personal set temperature and a personal set temperature of a user other than the user”; examiner is not sure how and from where the first and the second terminals are located and first and second users located in as to same room or difference rooms and the how the first and second set temperature are received at same time or a different time and from these set of temperatures how set value of air conditioner is determined and transmit which the set of temperature to control device which are is not clear; there is not a proper structural relationships between these limitation, it appears to be missing some information and/or it is not clear to interpret the structural relationship between the limitations.  Independ claims 1-2, 13-15 and 23-24 appears to be too broad and requested applicant to review these claims and make appropriate correction and amendment to clarify the matter stated here to advance prosecution of the instant application. 

Dependent claims, which are not particularly rejected, are rejected based on the rejected base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The independent claim 1 is directed to the abstract idea of a control device for an air conditioner which is communicably connected to first and second terminal devices to be used by first and second users, the control device, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements/steps, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. 
The independent control/terminal device claims 1-2, 13-1 and 23 and the corresponding independent method claim 24 recite, in part, a control device for an air conditioner which is communicably connected to first and second terminal devices to be used by first and second users, the control device comprising: a processor configured to: receive a first personal set temperature which is a temperature set by the first user by operating the first terminal device; receive a second personal set temperature which is a temperature set by the second user by operating the second terminal device; and determine a set value of the air conditioner based on the first personal set temperature and the second personal set temperature; receive, from the first terminal device, a first personal set temperature which is a temperature set by the first user; receive, from the second terminal device, a second personal set temperature which is a temperature set by the second user; and determine a set value of the air conditioner based on the first personal set temperature and the second personal set temperature; a first receiving module configured to receive a first personal set temperature which is a temperature set by the first user by operating the first terminal device; a second receiving module configured to receive a second personal set temperature which is a temperature set by the second user by operating the second terminal device; and a determination module configured to determine a set value of the air conditioner based on the first personal set temperature and the second personal set temperature; a first receiving module configured to receive, from the first terminal device, a first personal set temperature which is a temperature set by the first user; a second receiving module configured to receive, from the second terminal device, a second personal set temperature which is a temperature set by the second user; and a determination module configured to determine a set value of the air conditioner based on the first personal set temperature and the second personal set temperature; set a personal set temperature according to an operation of the user on the terminal device; and transmit the set personal set temperature to a control device, wherein the control device is configured to determine a set value of an air conditioner based on the transmitted personal set temperature and a personal set temperature of a user other than the user; a setting module configured to set a personal set temperature according to an operation of the user on the terminal device; and a transmission module configured to transmit the set personal set temperature to a control device, wherein the control device determines a set value of an air conditioner based on the transmitted personal set temperature and a personal set temperature of a user other than the user and receiving a first personal set temperature which is a temperature set by a first user; receiving a second personal set temperature which is a temperature set by a second user; and determining a set value of an air conditioner based on the first personal set temperature and the second personal set temperature.
This control device and method describe the concept of controls for building temperature of air conditioner, which corresponds to concepts identified as abstract ideas by the courts, such as the following:
- Obtaining and comparing intangible data in Cybersource,
- Organizing information through mathematical correlations in Digitech,
- Collecting and comparing known information in Classen,
- Collecting information, analyzing it, and displaying certain results of the collection and analysis in Electric Power Group,
- Data recognition and storage in Content Extraction,
- Mental process for logic circuit design in Synopsys,

Mathematical Relationships/Formulas 
- Formula for computing an alarm limit in Flook,
- An algorithm for calculating parameters indicating an abnormal in Grams condition,
- An algorithm for converting binary coded decimal to pure binary in Benson,
The Arrhenius equation in Deihr,

Certain Methods of Organizing Human Activity
- Generating tasks based on rules to be completed upon the occurrence of an event in Accenture,
- Classifying and storing digital images in an organized manner in TLI Comms.

This relates to an idea standing alone, such as an uninstantiated concept, plan or scheme as well as a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper”.  
The concepts described in the claims are not meaningfully different than those concepts found by the courts to be abstract ideas. As such, the description in the claim(s) of gathering data and optimizing controls for building energy loads is an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  
The processor or terminal of claims 1-2, 13-15 and 23 and the corresponding method of claim 24 are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The method is mere instructions to implement an abstract idea on a computer and the processor add only insignificant extrasolution activity (such as mere data gathering).  
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer/computerized implementation.
Dependent claims 3-12 and 16-21 refine the objective function of claim 1 and claim 15 by setting additional rules and definitions for mathematical correlations.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a whole that is significantly more.  Independ claims 1-2, 13-15 and 23-24 appears to be too broad and requested applicant to review these claims and make appropriate correction and amendment to clarify the matter stated here to advance prosecution of the instant application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.  For example some prior arts listed below to show the relation to the inventive concept to the prior art(s) and suggested to the applicant to review and consider all prior arts in considering response to this office communication.  Examiner has not rejected any of the claims 1-24 against any of the cited prior art of the record due to the rejections to claims 1-24 and objection to disclosure as stated above and requested applicant review all claims and disclosure and make appropriate correction as necessary and as required to advance the prosecution fo the instant application.

Corcoran et al. (US 20120191257 A1) is related to user interfaces for remote management and control of network connected thermostats (see, figure 5).

Kolavennu et al. (US 20170130979 A1) is related to HVAC control system for controlling building temperature to a comfort set point while user is inside building location.

Otsuki et al. (US 20190017720 A1) is related to the air conditioner operation generation apparatus, method and system for multiple air conditioner.

Toshiba (PCT/2020/002845) written opinion is related air conditioner control by multi users and multi terminal (see, written opinion on pages 3-5). 

The applicant is strongly encouraged to contact the examiner if further clarifications are needed with respect to interpretation of currently presented claims and/or cited prior art. 
A reference to specific paragraphs, columns, pages, or figures in a cited prior artreference is not limited to preferred embodiments or any specific examples. It iswell settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in theart. Stated differently, a prior art disclosure reading on a limitation of Applicant'sclaim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a singleprior art reference is not intended to exclusively dictate, but rather, todemonstrate an exemplary disclosure commensurate with the specificlimitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038,1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319,1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747,750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMESH B PATEL whose telephone number is (571)272-3688.  The examiner can normally be reached on M-TH; 6.30 am - 4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMESH B PATEL/Primary Examiner, Art Unit 2119